Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers back to claim 1 and claims a method for preparing the polyurethane microsphere.  Claim 1 does not claim a method, it is unclear if applicant is claiming the method or the microsphere.
Claim 4 recites the limitation "the molar ratio" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
In the present instance, claim 4 recites the broad recitation “two kinds of different oligodiols…” and the claim also recites new limitations after the term “further” in lines 6-10” which is a narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 claims the use of the polyurethane without setting out specific and substantial steps of how to use the polyurethane microsphere the preparation of microcarrier materials.

Claim Objections
Claim 11 is objected to because of the following informalities:  Please amend claim 11 for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,123,988 to Ramanathan et al.
As to claim 1, Ramanathan discloses a polyurethane microsphere that has a particle diameter that ranges from 150nm to 500 microns (3:44-46), which overlaps the claimed range.  
Accordingly, a prima facie case of obviousness exists over the claimed particle diameter.  It is maintained that it would have been obvious to one have ordinary skill in the art to have produced a microsphere within the claimed particle diameter, per the teachings of Ramanathan  with a reasonable expectation of success and based on the desired end use of the microsphere, i.e. for example as a cosmetic.  This is because teaching of “desired final products” implicitly suggest the production of any conventional product, inclusive of microspheres as presently claimed, to one having ordinary skill in the art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN-103073739 to Zhang et al. in view of U.S. Patent Pub. No. 2001/0043913 to Spaans et al. as evidenced by U.S. Patent No. 6,123,988 to Ramanthan et al.

Zhang does not specify mixtures of polyols. 
Spaans discloses biomedical polyurethane microspheres comprising polyester polyols wherein the polyester polyols are combined with polyether polyols in order to modify the properties (biodegradability, phase separation, hydrophilicity, and mechanical properties (0039).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the mixture of polyester and polyether polyol of Spaans in the microsphere of Zhange to modify certain properties relating to biodegradability, phase separation, hydrophilicity, and mechanical properties that may be necessary for the end use of the microsphere.

It is maintained that it would have been obvious to one have ordinary skill in the art to have produced a microsphere of Zhang within the claimed particle diameter, per the teachings of Ramanathan  with a reasonable expectation of success and based on the desired end use of the microsphere, i.e. for example as a cosmetic.  This is because teaching of “desired final products” implicitly suggest the production of any conventional product, inclusive of microspheres as presently claimed, to one having ordinary skill in the art.  
As to claim 4, Zhang in view Spaans discloses a molar ratio of isocyanate groups to polyols in the prepolymer step is 1.3-2.2:1 (0011) and the polyols include a mixture of polycaproplactone polyols, PHTF, and polyethylene glycols (See Zhang, 0028) and a stirring temperature that ranges from 70-90°C (0011).
As to claim 5, Zhang discloses a molar ratio of isocyanate groups to polyols in the prepolymer step is 1.3-2.2:1 (0011), suitable isocyanates include isophorone diisocyanate (See Examples).
As to claim 6, Zhang discloses DMPA as the suitable hydrophilic chain extender (See Examples).
As to claim 7, Zhang discloses triethylamine as the neutralizer (0072, 0114, See Examples).
As to claim 8, Zhang teaches stirring speeds that range from 100 rpm to 3,000 rpm (0017, 0022), which overlaps the claimed range.  Accordingly, it would have been obvious to a person of ordinary skill in the art through routine experimentation to select the appropriate stir speed to prepare the emulsified product efficiently.
As to claim 9, Zhang discloses shear emulsification time of 1-3 hours and then the microsphere emulsion is centrifuged, washed with deionized water to remove smaller particles, and vacuum dried (0016).  Zhang does not teach the mesh used to purify, however, Zhang as evidenced by Ramanathan teach suitable particle diameters based on desired end uses of polyurethane microspheres.  Accordingly, it would have been obvious to a person of ordinary skill in the art through routine experimentation to sieve with 50-100 meshes to obtain the desired particle diameter. 
As to claims 10-11, Zhang teaches the polyurethane microspheres as suitable microcarrier materials with cells (0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763